|N THE UN|TED STATES D|STR|CT COURT
FOR THE SOUTHERN D|STR|CT OF OH|O
VVESTERN D|V|S|ON

DUST|N GLENN,

Petitioner,

v. _ Case No. 3:17-cv-435
PREBLE CouNTY sHEniFF JUDGE WA'-TER H- F“CE
DEPART|VIENT, et a/.,

Respondents.

 

DEC|SiON AND ENTRY ADOPT|NG UN|TED STATES i\/|AG|STRATE
JUDGE’S REPORT AND RECO|V|N|ENDAT|ONS (DOC. #60) AND
SUPPLEIV|ENTAL REPORT AND RECON||\/|ENDAT|ONS (DOC. #63);
OVERRUL|NG PET|T|ONER'S OBJECT|ONS THERETO (DOCS. #61,
64); OVERRUL|NG PET|T|ONER'S EMERGENCY MOT|ON FOR
RECONS|DERAT|ON (DOC. #59); DENY|NG CERT|FICATE OF
APPEALAB|L!TY AND LEAVE TO APPEAL IN FOHMA PAUPERIS;
JUDGMENT TO ENTER |N FAVOR OF RESPONDENTS AND
AGA|NST PETiTiONER; CASE TO RE|V|A|N TER|VI|NATED

 

On August 27, 2018, the Court issued an Order, Doc. #58, adopting United
States l\/|agistrate Judge N|ichae| i\/|erz's Report and Recommendations, Doc. #50,
and dismissing the Petition for Writ of Habeas Corpus. At that time, the Court
noted the Petitioner had been granted two extensions of time to tile Objections to
the Report and Recomrnendations, but no Objections had been filed.

On September 10, 2018, Petitioner filed an Emergency lV|otion for
Reconsideration, Doc. #59, claiming that he had been detained at the Correctiona|

Reception |nstitution (”CRC") for the past 30 days and did not receive either order

granting him an extension of time to file Objections. He urged the Court to
reconsider its order adopting the Report and Recommendations and ask the C|erk
to forward the last two orders to an address in Shaker Heights, Ohio.

On September 11, 2018, |Vlagistrate Judge |V|erz issued another Report and
Recornmendations, Doc. #60, recommending that the Court overrule Petitioner's
Emergency l\./|otion for Reconsideration. He noted that the previous orders were
sent to the same Shaker Heights address given by Petitioner and neither was
returned to the Court as undeliverable. |V|oreover, even though Petitioner is
incarcerated at CRC, he somehow got notice that his Petition had been dismissed.
lV|agistrate Judge |Vlerz further noted that, although Petitioner was given as much
time as he requested to file Objections, he failed to file anything within the time
allotted.

Petitioner apparently received a copy of the September ‘| ‘|, 2018, Report
and Recommendations, which was sent to the same Shaker Heights address. This
is evidenced by the fact that he filed timely Objections to it. Doc. #61. He again
asked that he be sent copies of the last several Orders and be given the
opportunity to "fi|e a reply to the pending l\/|otion to Dismiss filed by
Respondents.”

The undersigned recommitted the matter to N|agistrate Judge |Vlerz, who
issued a Supp|emental Report and Recommendations, Doc. #63, noting that

Petitioner still offers no substantive objections but seeks yet another extension of

time. |Vlagistrate Judge lVlerz again recommended that the Court overrule the
Emergency N|otion for Reconsideration.

Petitioner filed timely Objections to the Supp|ementa| Report and
Recommendations, Doc. #64, arguing that he has not had an adequate opportunity
to file Objections. He again asks for copies of probate court records to support his
Objections.

Based on the reasoning and citations of authority set forth by l\/|agistrate
Judge lV|erz in his Report and Recommendations, Doc. #60, and his Supplementai
Report and Recommendations, Doc. #63, and on a thorough de novo review of this
Court's fiie and the applicable |aw, the Court ADOPTS said judicial filings and
OVERRULES Petitioner's Objections thereto, Docs. ##61, 64.

As l\/|agistrate Judge lV|erz held in his August 3, 2018, Supp|ementa|
|Vlemorandum and Order, Doc. #57, if Petitioner wanted copies of his probate court
records, he had to request them directly from the probate court. |Vloreover,
Petitioner was given ample opportunity to file Objections to the June 20, 2018,
Report and Recommendations, Doc. #50, recommending that the Petition be
dismissed with prejudice. When he failed to file Objections within the time
allotted, the Court adopted that Report and Recommendations and dismissed the
Petition with prejudice. Doc. #58. For the reasons stated by N|agistrate Judge
|Vlerz, the Court finds that Petitioner's complaints, that he did not receive copies of
subsequent court orders, lack merit. Accordingly, Petitioner's Emergency lVlotion

for Reconsideration, Doc. #59, is OVERRULED.

A|though the Court dismissed the Petition on August 27, 2018, it does not
appear that Judgment was entered. According|y, the Cierk shall now enter
Judgment in favor of Respondents and against Petitioner. Again, Petitioner is
denied any requested certificate of appealability and the Court again certifies to the
United States Court of Appea|s that any appeal would be objectively frivolous;
therefore, Petitioner should not be permitted to appeal in forma pauperis

The above-captioned case shall remain terminated on the Court's docket.

\
Date: October 16, 2018 L)i»\f§:)

wALTER H. RlcE""“'
uNlTED sTATEs DlsTRicT JUDGE

